



COURT OF APPEAL FOR ONTARIO

CITATION: Chand v.
    Chand, 2015 ONCA 228

DATE: 20150407

DOCKET: C57334

Feldman, Benotto and Brown JJ.A.

BETWEEN

Apollonia Chand

Respondent

and

Rabindar Chand

Appellant

Rabindar Chand, in person

Ken Nathens and Glen Schwartz, for the respondent

Heard: April 1, 2015

On appeal from the judgment of Justice Thea P. Herman of
    the Superior Court of Justice, dated June 28, 2013.

ENDORSEMENT

[1]

The appellant appeals the amount of the equalization payment owing to
    the respondent. He submits that the trial judge erred in calculating the
    equalization payment in the following ways:

·

1. By including in his net family property (NFP)  money in his
    bank account that he said belonged to his sister;

·

2. By including in his NFP proceeds from his share of the sale of
    a Florida property where the proceeds of the sale  had already been divided
    with the respondent;

·

3. By not including in the respondents NFP approximately $60,000
    which he said was in her ING bank account as well as income he said she earned from
    her rental property in Holland; and

·

4. In the valuation of the home contents and artwork.

[2]

The trial judge found that the money in the appellants bank account did
    not belong to the appellants sister.  She heard extensive evidence on this
    issue and made findings of credibility. The trial judge considered certain
    emails between the appellant and his sister. The appellant submits that the
    trial judge should not have admitted these emails into evidence because the
    respondent  had taken them without his authorization. Given the appellants
    testimony on his pre-trial questioning that there were no such emails, the
    trial judge correctly admitted them into evidence and considered them as one of
    the factors in her credibility assessment.  The trial judge concluded that the
    money belonged to the appellant, not his sister.  On the evidence, it was open
    to her to do so.

[3]

The Florida property sold in 2003.  Each party deposited half of the
    proceeds to his or her own bank account.  The valuation date was May 1, 2012. 
    The funds were not excluded property and therefore the funds from the sale of
    the property remaining in the appellants bank account on valuation day were properly
    included in his NFP.

[4]

The appellant submits that approximately $60,000 representing funds
    shown on an ING bank statement from 2009 should have been included in the
    respondents NFP.  He argued that, because the bank statement was disclosed to
    him by the respondents counsel, the amount shown must be included in her NFP. 
    Counsel for the respondent indicated that the statement was sent to the
    appellant as part of the usual disclosure obligation.  The relevant date for
    valuation for the purposes of equalization is May 1, 2012.  The trial judge
    found that, as of that date, the balance in the account was $4,190.  This
    latter amount was correctly included in the respondents NFP as it was
    supported by the evidence.  The respondents NFP statement was attached as an
    appendix to the trial judges reasons.

[5]

The trial judge determined that there was no undisclosed income from the
    wifes excluded property in Holland.  On the evidence, it was open to her to
    make this finding.

[6]

Lastly, the trial judge made findings with respect to the value of the artwork
    and contents which were based on the evidence. We see no error or
    misapprehension of the evidence.

[7]

The appeal is dismissed with costs payable to the respondent fixed at
    $15,000, inclusive of disbursements and HST.

K. Feldman J.A.

M.L. Benotto J.A.

David Brown J.A.


